                Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 FAHMI AHMED MOHARAM,

                         Plaintiff,

           v.

 U.S. FEDERAL BUREAU OF
 INVESTIGATION
 935 Pennsylvania Avenue, NW
 Washington, D.C. 20535,
                                                    Civil Action No. [   ]
 U.S. DEPARTMENT OF JUSTICE
 950 Pennsylvania Avenue, NW
 Washington, D.C. 20530, and

 U.S. DEPARTMENT OF STATE
 2201 C St., NW
 Washington, D.C. 20520


                         Defendants.




                                         COMPLAINT

       1.        Plaintiff Fahmi Ahmed Moharam brings this action against the Federal Bureau of

Investigation (FBI), the United States Department of Justice (DOJ), and the United States

Department of State (DOS) to compel compliance with the Freedom of Information Act (FOIA)

by releasing records relating to Mr. Moharam. See 5 U.S.C. § 552. Mr. Moharam alleges as

follows:

       2.        Mr. Moharam is a United States citizen who is stuck in a Catch-22 of the

government’s making and has been denied his lawful rights to freely travel by airplane.




                                                1
            Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 2 of 13




       3.      For years, Mr. Moharam has, through FOIA requests, sought access to FBI and

DOS records regarding his placement on the No Fly List.

       4.      Rather than comply with their obligations under FOIA, however, the FBI and DOS

have brushed off or simply ignored Mr. Moharam’s requests.

       5.      Indeed, more than two years after the Department of Homeland Security (DHS)

told Mr. Moharam that he was on the No Fly List (as DHS was required to do), the FBI absurdly

claimed it could not reveal whether records regarding any investigation into Mr. Moharam exist in

its files because such information may indicate he is on the No Fly List. Specifically, the FBI

stated that “To the extent that [Mr. Moharam’s] request seeks access to records that would either

confirm or deny an individual's placement on any government watch list, the FBI properly refused

to confirm or deny the existence of any such records because their existence is protected from

disclosure pursuant to 5 U.S.C. § 552(b)(7)(E) . . . it is reasonably foreseeable that confirming or

denying an individual's placement on any government watch list would harm the interests protected

by this exemption.”

       6.      DOS has not responded to Mr. Moharam’s requests at all, except to provide an

estimated date of completion that has long since passed.

       7.      Mr. Moharam therefore brings this action to compel responses to his FOIA

responses from the FBI, DOJ, and DOS.

                                JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

5 U.S.C. § 552(a)(4)(B).

       9.      Venue is proper pursuant to 5 U.S.C. § 552(a)(4)(B).




                                                 2
               Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 3 of 13




                                            PARTIES

   A. Plaintiff

         10.    Plaintiff Fahmi Ahmed Moharam was born and raised in Yemen before emigrating

to the United States and acquiring derivative United States citizenship. He currently resides and

works in Indiana.

   B. Defendants

         11.    Defendant Federal Bureau of Investigation is a component of the Department of

Justice and is a federal agency within the meaning of 5 U.S.C. § 552(f)(1) and 5 U.S.C. § 551.

Defendant FBI is headquartered at 935 Pennsylvania Ave. NW, Washington, D.C. 20535.

Defendant FBI has possession, custody, and control of records that Mr. Moharam seeks.

         12.    Defendant Department of Justice is a federal agency within the meaning of 5 U.S.C.

§ 552(f)(1) and 5 U.S.C. § 551. Defendant DOJ is headquartered at 950 Pennsylvania Ave. NW,

Washington, D.C. 20530. Defendant DOJ has possession, custody, and control of records that Mr.

Moharam seeks.

         13.    Defendant Department of State is a federal agency within the meaning of 5 U.S.C.

§ 552(f)(1) and 5 U.S.C. § 551. Defendant DOS is headquartered at 2201 C St. NW, Washington,

D.C. 20520. Defendant DOS has possession, custody, and control of records that Mr. Moharam

seeks.

                                  FACTUAL ALLEGATIONS

         14.    Upon information and belief, Mr. Moharam was placed on the No Fly list no later

than October 2017, when Mr. Moharam was denied the right to return to the United States from a

religious pilgrimage in Saudi Arabia by air.




                                                3
              Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 4 of 13




       15.     In an effort to challenge his placement on the No Fly List, Mr. Moharam submitted

an inquiry to the DHS Travel Redress Inquiry Program (DHS TRIP) in or about October 2017.

       16.     Mr. Moharam was able to return to the United States in late 2017 pursuant to the

one-time waiver process available to U.S. citizens and lawful permanent residents who are on the

No Fly List. Defendant FBI plays a role in in the one-time waiver process. In or about November

2017, prior to his return, Mr. Moharam went to the U.S. Consulate in Jeddah, Saudi Arabia at the

government’s request. He was questioned by individuals at the Consulate.

       17.     In or about February 2018, DHS confirmed to Mr. Moharam that he had been

placed on the No Fly List. Mr. Moharam then filed an appeal requesting the reasons for his

placement on the No Fly List but did not receive a response for two years. In February 2020, DHS

finally provided him a scanty, two-sentence-long unclassified “summary”, which DHS claimed

was the only information it could provide regarding the reasons for his placement on the No Fly

List. Specifically, DHS stated that Mr. Moharam was: “on the U.S. Government’s No Fly list

because the Government has concerns about [his] activities during frequent and extended travel to

Yemen between 2011 and 2017. The information [he] shared during [his] interview at the U.S.

Consulate in Jeddah in November 2017 did not assuage the Government’s concerns.” See Ex. A.

Upon information and belief, defendant FBI also plays a role in determining what information will

be released in any unclassified summary provided to a U.S. citizen or lawful permanent resident

on the No Fly List. That response from DHS fell far short of providing the information that Mr.

Moharam needs to mount a meaningful challenge to his placement on the No Fly List. Mr.

Moharam is pursuing further appeal of his placement on the No Fly List pursuant to DHS

procedures.




                                               4
             Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 5 of 13




       18.          Mr. Moharam made FOIA requests to the FBI and DOS in order to gather

information and documentation necessary for his DHS TRIP appeal. However, the FBI and DOS

have unlawfully denied him access to records that would allow him to mount a meaningful

challenge to the government’s unilateral decision to not let him fly on an airplane. With his DHS

TRIP appeal due October 19, 2020, Mr. Moharam cannot afford to wait any longer for the FBI and

DOS to comply with their statutory obligations to provide him with documents and information.

       A. The FBI’s Response to Mr. Moharam’s FOIA Requests

       19.          On or around April 8, 2019 , Mr. Moharam, through his counsel, sent a request

under FOIA to the FBI using the online eFOIPA Request System, seeking the following records:

               i.      Any records created, used, or maintained by the FBI referring
                       to Mr. Moharam, including, but not limited to records relating
                       to Mr. Moharam’s placement on the No Fly List, the Selectee
                       List, the Terrorist Screening Database, or any other information
                       pertaining to Mr. Moharam on other government watch lists
                       controlled by or accessible to the FBI;

              ii.      Any records relating to Mr. Moharam’s nomination by the FBI
                       or any other federal agency for the federal No Fly List or
                       Selectee List;

             iii.      Any records maintained, received, or sent, or processed by the
                       Terrorist Screening Center relating to Mr. Moharam’s
                       placement on the No Fly List or Selectee List;

             iv.       Any records relating to Mr. Moharam’s detentions and
                       questioning by airport officials, FBI International Operations
                       Division attaches or other agents at the U.S. Embassy in
                       Jeddah, Saudi Arabia, or FBI agents at airports; including but
                       not limited to information related to Mr. Moharam’s placement
                       on the No Fly List in October of 2017;

              v.       Any records created, used or maintained by the FBI relating to
                       the FBI’s interest in, questioning of, and conversations with
                       Mr. Moharam, including any 302 forms referencing Mr.
                       Moharam; and

             vi.       All records created, sent, received, referenced, and/or used in
                       fulfilling and/or responding to this Request.



                                                     5
                Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 6 of 13




A true and correct copy of the requests sent to DOS is attached here as Ex. B. Mr. Moharam’s

counsel received a receipt dated April 15, 2019 confirming submission of this request. A true and

correct copy of this confirmation of receipt of Mr. Moharam’s request by the FBI is attached as

Ex. C.

          20.    By letter dated August 22, 2019, the FBI responded and claimed that it was “unable

to identify records responsive” to Mr. Moharam’s request. The FBI further claimed that it had

“conducted a search of the places reasonably expected to have records” based upon the information

provided in Mr. Moharam’s FOIA request. The FBI also stated that it closed the request. A true

and correct copy of this correspondence is attached as Ex. D.

          21.    By letter from his counsel dated November 19, 2019, Mr. Moharam appealed the

FBI’s response to the DOJ Office of Information Policy. Mr. Moharam’s counsel explained that

the FBI’s initial response to Mr. Moharam’s FOIA request was wholly inadequate because the FBI

had not shown that it conducted a search reasonably calculated to uncover all relevant documents.

          22.    Mr. Moharam’s counsel further explained why the FBI’s conclusory statement that

it was unable to identify any records was not plausible.

          23.    The Terrorist Screening Center—the repository for all watchlist records—is a

component of the FBI and maintains the No Fly List database.

          24.    Because the government has admitted that Mr. Moharam is on the No Fly List, the

Terrorist Screening Center, and hence the FBI, must have records regarding his placement on that

watchlist, including but not limited to records regarding any investigation that resulted in his

placement on the list and the approval of his request for a one-time waiver to return to the United

States.




                                                 6
             Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 7 of 13




       25.     On February 28, 2020, Matthew W. Hurd, Acting Chief, Administrative Appeals

Staff of DOJ, responded to Mr. Moharam’s appeal by letter delivered via email (the “February 28,

2020 Letter”). A true and correct copy of the February 28, 2020 Letter is attached here as Ex. E.

       26.     The February 28, 2020 Letter affirmed the FBI’s “response” to Mr. Moharam’s

FOIA request and stated that Mr. Hurd had “determined that the FBI’s action was correct and that

it conducted an adequate, reasonable search for such records.” The February 28, 2020 Letter

provided no additional detail regarding the scope of any search of the FBI’s records and did not

include any information regarding what potential locations for records the FBI searched. Nor did

the February 28, 2020 letter address the fact that approximately a week earlier, DHS TRIP had

provided Mr. Moharam an unclassified summary of some of the reasons allegedly supporting his

placement on the No Fly List. Upon information and belief, the process for determining the

contents of this unclassified summary necessarily includes input from the FBI.

       27.     The February 28, 2020 Letter further claimed that the FBI properly refused to

confirm or deny the existence of any records relating to Mr. Moharam’s placement on any watchlist

because providing such information would imperil an law enforcement interest protected by

Exemption 7(E) to the Freedom of Information Act.

       28.     However, because DHS has officially acknowledged that Mr. Moharam is on the

No Fly List, any information regarding the existence of records regarding Mr. Moharam in the

FBI’s files would not “harm the interests protected by” exemption 7(E). The government, through

its previous disclosure of Mr. Moharam’s status and by providing an unclassified summary of the

information allegedly supporting the basis for his placement, has waived any claim that it would

be harmed by the disclosure of information that would confirm or deny Mr. Moharam’s placement

on the No Fly List.




                                                7
             Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 8 of 13




       29.       Further, because Mr. Moharam has retained counsel with appropriate security

clearances, the FBI can and should produce any responsive classified material that is not otherwise

exempt from disclosure to his security-cleared counsel.

       30.       Defendants FBI and DOJ have no lawful basis for failing to produce any responsive

records requested by Mr. Moharam.

       B. Mr. Moharam’s FOIA Request to the State Department

       31.      On April 10, 2019, Mr. Moharam, through counsel, submitted a FOIA request to

DOS via certified letter.

       32.      Mr. Moharam requested the following records from DOS:

               i.   Records concerning the investigation which took place that resulted in Mr.
                    Moharam being placed on the No Fly List and subsequently granted a waiver
                    of return:

                            a. Notes taken by and any reports filed by individuals who interrogated
                               Mr. Moharam between October 15, 2017 and December 31, 2017 at
                               the U.S. Embassy in Jeddah, Saudi Arabia;

                            b. Any audio and/or video recording of the interrogation of Mr. Moharam
                               that took place between October 15, 2017 and December 31, 2017 at
                               the U.S. Embassy in Jeddah, Saudi Arabia;

                            c. A copy of any statements taken from Mr. Moharam at the U.S.
                               Embassy in Jeddah, Saudi Arabia during the interrogation that took
                               place between October 15, 2017 and December 31, 2017; and

                            d. Any communications within the U.S. Embassy in Saudi Arabia,
                               between the U.S. Embassy in Saudi Arabia and any other U.S.
                               governmental bodies, between the U.S. Embassy in Saudi Arabia and
                               any foreign government, between the U.S. Embassy in Saudi Arabia
                               and any private entity, or between the DOS and any of the above
                               regarding the interrogation of Mr. Moharam that took place between
                               October 15, 2017 and December 31, 2017.

              ii.   A copy of all passport applications filed by Mr. Moharam.

             iii.   All emails addressed to dihyemyakoob@gmail.com from the U.S. Embassy in
                    Jeddah or from any other office of the U.S. Government from October 15, 2017
                    to present concerning Mr. Moharam.



                                                   8
              Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 9 of 13




             iv.      All records concerning a Bureau of Diplomatic Security Services investigation
                      of Mr. Moharam including, but not limited to:

                           a. Any audio and/or video recording of an interview of Mr. Moharam by
                              agents of the Diplomatic Security Service, including agents in Jeddah,
                              Saudi Arabia, or any written notes or report of such interview; and

                           b. Any communications shared between the Bureau of Diplomatic
                              Security Service and the United States Attorney’s Office for the
                              Northern District of Indiana concerning Mr. Moharam from October
                              15, 2017 to the present.

              v.      A copy of all communications between DOS and the United States Department
                      of Homeland Security, including but not limited to Citizenship and
                      Immigrations Services, Transportation Security Administration, and Customs
                      and Border Protection, concerning Mr. Moharam from October 15, 2017 to the
                      present.

             vi.      A copy of all communications between DOS and the FBI concerning Mr.
                      Moharam.

             vii.     All records created, sent, received, referenced, and/or used in fulfilling and/or
                      responding to Mr. Moharam’s FOIA request.

A true and correct copy of the requests sent to DOS is attached here as Ex. F.

       33.         DOS responded to the request by email on October 25, 2019, providing only an

estimated date of completion for the request. DOS estimated that the request would be complete

by November 8, 2019.

       34.         To date, DOS has not communicated further with either Mr. Moharam or his

counsel regarding his FOIA request and has not provided any documents or formal response to

Mr. Moharam’s FOIA request.

       35.         Defendant DOS has no lawful basis for failing to produce any responsive records

requested by Mr. Moharam.

       36.      Mr. Moharam has been on the No Fly List for nearly three years. He has been unable

to see his wife and children in Yemen for nearly three years. Further delay in production of any




                                                    9
             Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 10 of 13




records that can assist him in securing his removal from the No Fly List will needlessly prolong

his separation from his family.

                               FIRST CLAIM FOR RELIEF
                 Freedom of Information Act, 5 U.S.C. §§ 552(a)(3) & (a)(6);
                     Failure to Respond Within Time Required (DOS)

       37.     Mr. Moharam re-alleges and incorporates by reference all other paragraphs.

       38.     Pursuant to FOIA, “[e]ach agency, upon any request for records [under FOIA], shall

. . . determine within 20 days (excepting Saturdays, Sundays, and legal public holidays) after the

receipt of any such request whether to comply with such request and shall immediately notify the

person making such request . . . .” 5 U.S.C. § 552(a)(6)(A)(i). “Any person making a request to

any agency for records under [FOIA] shall be deemed to have exhausted his administrative

remedies with respect to such request if the agency fails to comply with the applicable time limit

provisions . . . .” 5 U.S.C. § 552(a)(6)(C)(i).

       39.     Defendant DOS is in violation of FOIA by failing to respond to Mr. Moharam’s

requests within the statutorily prescribed time limit and by unlawfully withholding records

responsive to Mr. Moharam’s requests.

       40.     Accordingly, Mr. Moharam is entitled to an order compelling the DOS to grant Mr.

Moharam’s request for records and to release, as soon as practicable, any responsive records.

                          SECOND CLAIM FOR RELIEF
                 Freedom of Information Act, 5 U.S.C. § 552(a)(4)(B);
        Wrongful Withholding of Non-Exempt Responsive Records (all defendants)

       41.     Mr. Moharam re-alleges and incorporates by reference all other paragraphs.

       42.     Mr. Moharam properly requested records within the possession, custody, and

control of the FBI, DOJ, and DOS.




                                                  10
             Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 11 of 13




       43.       The FBI, DOJ, and DOS are agencies subject to FOIA, and must therefore release

in response to a FOIA request any non-exempt records and provide a lawful reason for withholding

any materials.

       44.       The DOS is wrongfully withholding and the FBI and DOJ wrongly withheld non-

exempt agency records requested by Mr. Moharam by failing to produce non-exempt records

responsive to his FOIA.

       45.       The FBI, DOJ, and DOS are wrongfully withholding non-exempt agency records

requested by Mr. Moharam by failing to segregate exempt information in otherwise non-exempt

records responsive to his FOIA request.

       46.       The FBI, DOJ, and DOS’ failure to provide all non-exempt responsive records

violates FOIA.

                                   REQUEST FOR RELIEF

       WHEREFORE, Mr. Moharam respectfully request that the Court:

       a. Declare that exemption 7(E) to 5 U.S.C. § 552 is not applicable to any information that
          may confirm or deny Mr. Moharam’s placement on the No Fly List, including, but not
          limited to, information regarding the existence of any such records;

       b. Order defendants, by a date certain, to conduct an adequate search that is reasonably
          likely to lead to the discovery of any and all records responsive to Mr. Moharam’s
          requests;

       c. Order defendants, by a date certain, to produce to Mr. Moharam any and all non-exempt
          records or portions of records responsive to Mr. Moharam’s request, as well as an index
          of any records or portions of records withheld due to a claim of exemption pursuant to
          Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973);

       d. Order defendants, by a date certain, to produce classified records or portions of
          classified records, which are responsive to Mr. Moharam’s request and are not
          otherwise exempt from disclosure under any exemption to 5 U.S.C. § 552, to Mr.
          Moharam’s security-cleared counsel;

       e. Enjoin defendants from continuing to withhold any and all non-exempt records
          responsive to Mr. Moharam’s FOIA request;




                                               11
          Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 12 of 13




      f. Award Mr. Moharam attorneys’ fees and other reasonable costs incurred in this action,
         see 5 U.S.C. § 552(a)(4)(E); and

      g. Grant Mr. Moharam such other relief as the Court deems appropriate.



Dated: September 14, 2020             Respectfully submitted,


                                      By: /s/ Robert S. Litt

                                          Robert S. Litt (DC Bar No. 312470)
                                          MORRISON & FOERSTER LLP
                                          2000 Pennsylvania Avenue, NW
                                          Suite 6000
                                          Washington, D.C. 20006
                                          Telephone: (202) 887-1588
                                          rlitt@mofo.com

                                          Adam J. Hunt (pursuant to LCvR 83.2(g))
                                          Janie C. Buckley (pursuant to LCvR 83.2(g))
                                          MORRISON & FOERSTER LLP
                                          250 W. 55th St.
                                          New York, NY 10019
                                          Telephone: (212) 468-8000
                                          adamhunt@mofo.com
                                          jbuckley@mofo.com

                                          -and-


                                          CLEAR PROJECT
                                          MAIN STREET LEGAL SERVICES, INC.

                                          /s/ Ramzi Kassem
                                          Ramzi Kassem
                                          (pursuant to LCvR 83.2(g))
                                          Naz Ahmad
                                          (pursuant to LCvR 83.2(g))
                                          Princess Masilungan
                                          (pursuant to LCvR 83.2(g))
                                          CUNY School of Law
                                          2 Court Square
                                          Long Island City, NY 11101
                                          T: (718) 340-4558
                                          F: (718) 340-4478



                                             12
Case 1:20-cv-02569 Document 1 Filed 09/14/20 Page 13 of 13




                          E: ramzi.kassem@law.cuny.edu

                          Counsel for Plaintiff Fahmi Ahmed Moharam




                            13
